Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 7-8, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “A robotic arm and a robot are provided” recited in line 1 is language which can be implied.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joints having 6 DOF must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6, 9-15, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims define a robot arm consisting of two or more joints having at least 6 Degrees of Freedom (DOF). The specification and drawings appear to describe a robot arm having a series rotary joints (1 DOF) that are well known in the art of robotics. The common meaning of 6 DOF in the art is 3 rotational degrees of freedom about the X, Y and Z axes, and a respective translation about each of the three axes. The disclosure as a whole fails to teach one of ordinary skill in the art how to make and use the claimed invention, as the claimed degrees of freedom appear to be beyond the capabilities of the disclosed structure. The disclosure does not provide any teaching as to how these joints are capable of the claimed movement. While these joints are subject to forces along directions outside their degree of freedom, these forces do not constitute a degree of freedom. Furthermore, while it is possible to sense these forces with a 6 DOF sensor, the joints themselves appear not to be free to move in the directions associated with these additional forces. Lastly, while the combination of joints may result in a robot arm that has at least 6 DOF, the joints themselves are not considered to each have 6 DOF. The state of the prior art, which one skilled in the art would have known at the time of invention, about the subject matter to which the claimed invention pertains, does not teach the necessary structure to make and use the invention to have the claimed results. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least two of the joints includes at least six degrees of freedom (DOF)” which is unclear and renders the claims indefinite. Specifically, it is unclear what the claims require by at least two of the joints “includes at least six degrees of freedom”. When referencing the specification and drawings for clarity, it appears that the disclosed joints do not include the claimed number of degrees of freedom, and the metes and bounds of the claims cannot be determined. 
Claims 3, 10, 12 and 13 are unclear for the same reasons given for claim 1 above.
Claim 10 recites “the actuation direction” which lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11-15, 17 and 19 as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Balicki et al. (US 2016/0361125 A1).
Balicki discloses a robot comprising a plurality of joints (Paragraph [0019] lines 4-5) and a plurality of links (Paragraph [0019] line 4) connected successively by the plurality of joints, wherein each of the plurality of joints includes at least six degrees of freedom (as best understood, the joints are subjected to forces along three perpendicular axes, and three torques around those axes), and wherein the plurality of joints each comprise a sensor (112, 114) configured to measure force and torque information of more than one of the six DOF (paragraphs [0022] and [0024] describe the use of 6 DOF sensors, and in the case of the disclosed invention, the use of two such sensors) of a respective one of the plurality of joints; wherein the sensor is a six DOF force and torque sensor (paragraphs [0022] and [0024] describe the use of 6 DOF sensors, and in the case of the disclosed invention, the use of two such sensors); wherein the sensor (112) is located between an input end (see Fig. 1 at 110) of the respective one of the at least two of the joints and a previous one (108) of the plurality of links; wherein the sensor (114) is located between an output end (see Fig. 1) of the respective one of the at least two of the joints and a subsequent one (106) of the plurality of links; wherein the at least two of the joints are two adjacent joints (see Fig. 1, sensors are located at adjacent joints) of the plurality of joints; wherein the sensor is located between an input end (at 110)and an output end (108) of the respective one of the plurality of joints; and wherein the sensor is configured to measure a torque applied on the respective one of the at least two of the joints in the actuation direction and force and torque information of at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10  and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balicki et al. (US 2016/0361125 A1) in view of Reich (USPN 10,239,213).
Balicki discloses the claimed invention, including wherein the sensor is configured to measure a torque applied on the respective one of the at least two of the joints in the actuation direction and force and torque information of at least one of the other five DOF of the respective one of the at least two of the joints (each sensor measures all 6 DOF and therefore reads on this claim limitation).
Balicki fails to disclose wherein a structure stiffness of the sensor in an actuation direction of the respective one of the at least two of the joints is lower than the structure stiffness of the sensor in other directions.
Reich discloses a variable structure stiffness (Column 4, lines 50-63) of a force/torque sensor (110).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the force/torque sensor of Balicki to have variable stiffness in the actuation diection relative to other directions of the joint, in order to allow for additional control over the magnitude of deflections and movement between components of the sensor, as taught by Reich 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658